United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                       UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT                   October 20, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                                 No. 05-61042
                               Summary Calendar


                            PRINCE AHADZIE DANIELS,

                                  Petitioner,

                                    versus

         ALBERTO R. GONZALES, UNITED STATES ATTORNEY GENERAL,

                                                                  Respondent.


                Petition for Review of an Order of the
                      Board of Immigration Appeals
                          (BIA No. A90 893 761)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Prince Adhazie Daniels, a citizen and native of Ghana, has

petitioned for review of a Board of Immigration Appeals (BIA)

decision dismissing his appeal from an order of removal.             Pursuant

to § 212(a)(2)(A)(i)(I) of the Immigration and Nationality Act

(INA),    8   U.S.C.    §   1182(a)(2)(A)(i)(I),     the    Immigration     and

Naturalization Service (INS) initiated removal proceedings against

Daniels   based   on    his   convictions    for   crimes   involving    moral

turpitude.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Daniels sought withholding of removal under § 241(b)(3) of the

INA, 8 U.S.C. § 1231(b)(3), and under the Convention Against

Torture (CAT), see 8 C.F.R. § 1208.16, based on alleged persecution

in Ghana; Daniels claimed threats had been made against him due to

his father’s political views.   The immigration judge (IJ) denied

Daniels’ request for withholding removal and ordered him removed to

Ghana. The IJ’s decision did not address specifically Daniel’s CAT

claim.

     Daniels appealed to the BIA, again seeking withholding of

removal under the INA and also asserting the IJ erred in failing to

address his CAT claim.     The BIA adopted and affirmed the IJ’s

decision and rejected Daniels’ CAT claim, finding he “failed to

allege facts which would indicate the applicability of this relief”

and “failed to allege that he more likely than not would be

tortured by, or with the acquiescence of, the government of Ghana”.

     Daniels contends he is entitled both to withholding of removal

and to relief under CAT.   The Government counters that this court

lacks jurisdiction because Daniels’ removal was predicated on his

commission of crimes involving moral turpitude and does not present

constitutional claims or questions of law.

     Daniels admits that, pursuant to § 212(a)(2)(A)(i)(I) of the

INA, 8 U.S.C. § 1182(a)(2)(A)(i)(I), his removal order was based on

his commission of crimes involving moral turpitude.   Congress has

restricted this court from reviewing such removal orders. 8 U.S.C.


                                 2
§ 1252(a)(2)(C) (stating “no court shall have jurisdiction to

review any final order of removal against an alien who is removable

by reason of having committed a criminal offense covered in section

1182(a)(2) ... of this title”); see also Alwan v. Ashcroft, 388

F.3d 507, 515 (5th Cir. 2004) (applying jurisdictional bar to

claims under both the INA and CAT). Therefore, concerning Daniels’

claim that the decisions of the IJ and BIA were not supported by

substantial evidence, the petition is DISMISSED IN PART for lack of

subject matter jurisdiction.

     Daniels also asserts the BIA erred in failing to address the

merits of his CAT claim.      This court has jurisdiction to review

this question of law.   See 8 U.S.C. § 1252(a)(2)(D).   Contrary to

Daniels’ argument, however, the BIA considered and rejected the CAT

claim.   Therefore, with respect to this contention, Daniels’

petition is DENIED IN PART.

                               DISMISSED IN PART; DENIED IN PART




                                  3